STRUCKMEYER, Justice
(dissenting).
I disagreed with the majority of the court when they took jurisdiction of this cause. The Solove children were placed in the custody of their father by the Ohio Court. They were then taken [kidnapped] by their mother, Greta, and brought to Arizona, where they lived for several years before the father finally located them through a private detective agency. On these facts the court below properly ordered that the physical custody of the children be returned to the father. The mother appealed and in order to stay the order, requested the trial court to fix a bond on supersedeas. Supersedeas was fixed at $5,000.00.
I am of the opinion that the court below acted within acceptable limits of its discre*293tion. Petitioner flouts the orders of the courts of the State of Ohio—the State of the children’s residence. There is no reason to believe that she is apt to treat the orders of the Arizona Court with more respect. This is a case in which the majority simply supplant the judgment of the trial judge who heard all the evidence in the case. It is not a proper case for certiorari.
I dissent.